United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2634
                                   ___________

United States of America,             *
                                      *
           Appellee,                  * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Missouri.
                                      *
Chester Goodson, also known as Chess, *    [UNPUBLISHED]
                                      *
           Appellant.                 *
                                ___________

                             Submitted: December 12, 2011
                                Filed: December 15, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Chester Goodson appeals from the judgment of the District Court1 entered after
he pleaded guilty to a drug offense and was sentenced to 100 months in prison plus
four years of supervised release. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

       To begin, we conclude that Goodson is foreclosed from challenging the validity
of his guilty plea because (1) the plea falls within the scope of the appeal waiver in

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
his written plea agreement; (2) the record establishes, consistent with his statements
at the change-of-plea hearing, that the government did nothing to mislead him and
that he entered into the plea agreement and agreed to the appeal waiver knowingly
and voluntarily; and (3) enforcing the appeal waiver will not result in a miscarriage
of justice. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc)
(describing the circumstances under which the appellate court should enforce an
appeal waiver), cert. denied, 540 U.S. 997 (2003).

       As to Goodson’s sentence, we first note that we lack authority to review the
District Court’s denial of Goodson’s downward-departure requests. See United
States v. Anderson, 570 F.3d 1025, 1034 (8th Cir. 2009) (holding that the appellate
court lacked authority to review the denial of a downward-departure request because
the defendant did not argue that the district court had an unconstitutional motive and
because the district court recognized that it had authority to depart). We further
conclude that the District Court’s drug-quantity determination was not clearly
erroneous, that no significant procedural error occurred, and that the District Court
imposed a substantively reasonable sentence. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (explaining the standards for reviewing a
sentence on appeal); United States v. Willis, 433 F.3d 634, 636 (8th Cir.) (noting that
a district court’s drug-quantity determination is reviewed for clear error and will be
reversed only if we are left with a definite and firm conviction that a mistake has been
made), cert. denied, 549 U.S. 860 (2006).

      Finally, we have reviewed the record independently in accordance with Penson
v. Ohio, 488 U.S. 75 (1988), and we have found no nonfrivolous issues beyond the
scope of the appeal waiver. Accordingly, we grant counsel’s motion to withdraw, and
we affirm the judgment of the District Court.
                       ______________________________




                                          -2-